NOT DESIGNATED FOR PUBLICATION

                                           No. 123,936


              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                         STATE OF KANSAS,
                                             Appellee,

                                                 v.

                                         TERESA MENDEZ,
                                            Appellant.


                                 MEMORANDUM OPINION

       Appeal from Geary District Court; RYAN W. ROSAUER, judge. Opinion filed February 18, 2022.
Reversed and remanded with directions.


       Submitted by the parties for summary disposition under K.S.A. 2020 Supp. 21-6820(g) and (h).


Before BRUNS, P.J., MALONE, J., and RICHARD B. WALKER, S.J.


       PER CURIAM: Teresa Mendez appeals the district court's decision revoking her
probation and ordering her to serve her underlying prison sentence. We granted Mendez'
motion for summary disposition under Kansas Supreme Court Rule 7.041A (2022 Kan.
S. Ct. R. at 48). The State filed no response. For the reasons stated below, we reverse and
remand for further proceedings.


                              FACTS AND PROCEDURAL HISTORY

       In 2003, Mendez pled no contest to possession of marijuana with the intent to
deliver. Mendez was released on an own recognizance bond and the district court set the
matter for sentencing. Mendez failed to appear for sentencing and the district court issued
                                                 1
a bench warrant. In December 2019, Mendez was arrested in Arizona on the bench
warrant and extradited back to Kansas. On February 21, 2020, the district court found
Mendez to be in a border box and sentenced her to 22 months' imprisonment but granted
probation for 18 months to be supervised by community corrections.


       Five days later, on February 26, 2020, Mendez was deported back to her home
country, Mexico. On April 3, 2020, the State moved to revoke Mendez' probation, with
an affidavit alleging that because of her deportation, Mendez had not followed the
conditions of her probation. The district court issued an arrest warrant for the violation.


       On March 31, 2021, Mendez was arrested on the warrant. At a hearing on April
19, 2021, Mendez stipulated to the probation violation as alleged in the affidavit. The
district court noted that reentry was probably a new crime, but it declined to revoke on
that basis. Instead, it said that it would be "impossible for [Mendez] to perform
probation" because she would be deported if the court placed her back on probation. The
district court declined to terminate the case because it would "simply reward[]" Mendez
for failing to appear for 15 years. The district court then stated that in a presumptive
prison case, when the person cannot perform their probation duties, the court must
impose a prison sentence. Thus, the district court revoked Mendez' probation and
imposed the original sentence. Mendez timely appealed the district court's judgment.


                                         ANALYSIS

       On appeal, Mendez claims the district court abused its discretion when it revoked
her probation. Mendez argues that "revocation was unreasonable without any prior
sanctions, and because the government's action of forcibly removing her from the United
States made complying with her probation impossible."




                                              2
       First, Mendez cannot now challenge the district court's decision that she violated
the conditions of her probation because she stipulated to the violation at her revocation
hearing. Thus, the only question on appeal is whether the district court properly revoked
her probation. This court reviews the propriety of the sanction for a probation violation
imposed by the district court for an abuse of discretion. State v. Coleman, 311 Kan. 332,
334, 460 P.3d 828 (2020). Judicial discretion is abused if the judicial decision (1) is
arbitrary, fanciful, or unreasonable; (2) is based on an error of law; or (3) is based on an
error of fact. State v. Gonzalez-Sandoval, 309 Kan. 113, 126-27, 431 P.3d 850 (2018).


       The law on probation violations and the proper sanction has shifted in the time
between when Mendez committed her crime and when she violated the conditions of her
probation. When Mendez committed her crime, in 2003, the district court had broad
discretion in revoking probation after the defendant violated the conditions of probation.
See K.S.A. 2002 Supp. 22-3716(b) ("if the violation is established, the court may
continue or revoke the probation . . . and may require the defendant to serve the sentence
imposed, or any lesser sentence . . . ."); State v. Clapp, 308 Kan. 976, 981, 425 P.3d 605
(2018) ("Prior to July 1, 2013, a district court had broad discretion to enter a variety of
sanctions once it determined that a defendant had violated the terms of probation.").


       But as of July 1, 2013, the Legislature amended the probation revocation statutes
to impose a graduated sanctioning scheme. This amendment limited the discretion a
district court had in sanctioning a defendant who violated the conditions of probation.
308 Kan. at 982. In 2014, the Legislature added a subsection explicitly enumerating its
intent that the new intermediate sanctioning scheme apply to "any violation of conditions
of release or assignment or a nonprison sanction occurring on and after July 1, 2013,
regardless of when the offender was sentenced for the original crime or committed the
original crime for which sentenced." K.S.A. 2020 Supp. 22-3716(c)(10).




                                              3
       Under the graduated sanctioning scheme, the district court had to first impose a
two- or three-day jail sanction for a violation. See K.S.A. 2018 Supp. 22-3716(c)(1)(B).
After the district court imposed at least one jail sanction, it then had to impose either a
120-day or 180-day prison sanction. K.S.A. 2018 Supp. 22-3716(c)(1)(C)-(D). Only after
the district court imposed both a jail sanction and a prison sanction, could the defendant's
probation be revoked, and the original sentence, or any lesser sentence, could be
imposed. K.S.A. 2018 Supp. 22-3716(c)(1)(E). The statute recognized a few statutory
bypass provisions allowing the district court to revoke a defendant's probation without
following the intermediate sanctioning scheme. K.S.A. 2018 Supp. 22-3716(c)(8), (c)(9).


       The Legislature continued to amend the statute in later years. In 2017 the
Legislature added an exception to allow a district court to revoke a defendant's probation
without imposing intermediate sanctions if the defendant received a dispositional
departure. See Coleman, 311 Kan. at 337. And effective July 1, 2019, the Legislature
removed the 120-day and 180-day prison sanctions from the intermediate sanctioning
scheme. See K.S.A. 2019 Supp. 22-3716(c). But Kansas courts have ruled that these
amendments—occurring after the Legislature enacted the retroactivity clause in 2014—
cannot apply prospectively. See Coleman, 311 Kan. at 337 (stating the dispositional
departure sanction, added in 2017 cannot apply to offenders whose offense or crimes of
conviction occurred before July 1, 2017); see also State v. Dominguez, 58 Kan. App. 2d
630, 637, 473 P.3d 932 (2020) ("[T]he 2019 amendment to the intermediate sanctioning
scheme at K.S.A. 22-3716 does not apply retroactively to probation violators whose
crimes were committed before the effective date of the amendment.").


       To summarize what this means for Mendez' case, although she committed her
crime in 2003, because her probation violation occurred after July 1, 2013, the
intermediate sanctioning scheme enumerated in K.S.A. 2018 Supp. 22-3716 governs her
revocation, not the probation laws in effect when she committed her crime. But because
she committed her crime before 2017 and 2019, when the Legislature added the

                                              4
dispositional departure exception and removed the second intermediate prison sanction,
those versions cannot apply to her case. Thus, to legally revoke Mendez' probation the
district court either had to impose at least one jail sanction followed by one prison
sanction or cite an applicable statutory bypass provision.


       Mendez did not receive any prior sanction before the district court revoked her
probation. Thus, unless the district court cited a valid statutory bypass, the court erred in
revoking her probation without imposing an intermediate sanction.


       The district court here explicitly declined to revoke her probation based on the
possibility that reentry was a new crime. Instead, the only reasons the district court cited
were that Mendez originally had a presumptive prison case and that performing on
probation would be impossible for her. The district court's statement could perhaps
liberally be construed as invoking the dispositional departure exception because Mendez
was in a border box at sentencing. But Mendez' border-box sentence was not a departure.
See K.S.A. 2020 Supp. 21-6604(q). And the district court cannot rely on the dispositional
departure exception for crimes committed before July 1, 2017. See Coleman, 311 Kan. at
337. As a result, the district court did not cite a valid statutory bypass provision.


       In sum, the district court committed an error of law in revoking Mendez' probation
without either imposing an intermediate sanction or citing a valid statutory bypass
provision. As a result, we must remand this case to the district court to conduct a new
disposition hearing. It appears from our record that Mendez may have completed her
original sentence. On remand, the parties and the district court may consider whether this
case is moot. If the district court finds the case is now moot, an appropriate disposition
would be to dismiss the motion to revoke probation and close the case.


       Reversed and remanded with directions.


                                               5